MEMORANDUM **
Porfirio Paz-Aguirre appeals the sentence imposed following his guilty plea to unlawful reentry of a deported alien in violation of 8 U.S.C. § 1326(a). PazAguirre contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court improperly added sixteen offense levels pursuant to U.S.S.G. § 2L1.2(B)(1)(A) based on an aggravated *465felony that was neither pled in the indictment nor admitted at the change of plea. This contention is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, — U.S.-, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
Because the district court has amended the judgment to remove the reference to 8 U.S.C. § 1326(b), Paz-Aguirre’s request for a remand is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.